           Case 1:20-cv-00419-DAD-SAB Document 10 Filed 05/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DELTA ZETA SORORITY, et al.,                      Case No. 1:20-cv-00419-DAD-SAB

12                  Plaintiffs,                        ORDER CONTINUING MANDATORY
                                                       SCHEDULING CONFERENCE
13          v.

14   AIMEE STEARNS,

15                  Defendant.

16

17         On March 20, 2020, Delta Zeta Sorority, Kappa Kappa Gamma Fraternity, and Sigma

18 Chi Corporation (collectively “Plaintiffs”) filed this action alleging violations of the Lanham

19 Act, 15 U.S.C. § 1051 et seq. and state and common law. The summons and order setting the
20 mandatory scheduling conference were issued on May 23, 2020. The order set the mandatory

21 scheduling conference in this matter for June 23, 2020.

22         On May 21, 2020, an order issued requiring Plaintiff to file a notice of status of service

23 on the defendant. On May 22, 2020, Plaintiffs returned an executed proof of service which

24 showed that the complaint was served on May 20, 2020. To allow for an answer to be filed, the

25 Court shall continue the mandatory scheduling conference to July 28, 2020.

26         Accordingly, IT IS HEREBY ORDERED that:

27         1.      The mandatory scheduling conference is CONTINUED to July 28, 2020 at 11:30

28                 a.m. in Courtroom 9; and


                                                   1
            Case 1:20-cv-00419-DAD-SAB Document 10 Filed 05/27/20 Page 2 of 2


 1          2.      The parties shall file a joint scheduling report seven (7) days prior to the

 2                  continued date.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        May 26, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
